FILED
                            NOT FOR PUBLICATION                             DEC 09 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN NEPOMUCENO RAMIREZ-                         No. 06-74601
GIRALDO,
                                                 Agency No. A079-803-041
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 6, 2010 **
                              San Francisco, California

Before: HUG, D.W. NELSON and McKEOWN, Circuit Judges.

       Juan Nepomuceno Ramirez-Giraldo (“petitioner”), a native and citizen of

Colombia, petitions for review of the decision of the Board of Immigration

Appeals (“BIA”) adopting and affirming an immigration judge’s (“IJ”) final order


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, denying his claims for asylum and withholding of removal.1 We have

jurisdiction under 8 U.S.C. § 1252. When the “BIA adopts the decision of the IJ,

we review the IJ’s decision as if it were that of the BIA.” Abebe v. Gonzales, 432

F.3d 1037, 1039 (9th Cir. 2005) (en banc) (quotations omitted). We review the

IJ’s findings of fact for substantial evidence. Monjaraz-Munoz v. INS, 327 F.3d

892, 895 (9th Cir. 2003). We review the IJ’s changed and extraordinary

circumstances determinations for substantial evidence. See Tampubolon v. Holder,

610 F.3d 1056, 1059 (9th Cir. 2010) (citing Ramadan v. Gonzales, 479 F.3d 646,

657 (9th Cir. 2007)); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th

Cir. 2008).

      Even if Ramirez-Giraldo could show deficient performance of counsel, he

failed to demonstrate he was prejudiced by such performance because substantial

evidence supports the IJ’s finding that Ramirez-Giraldo is ineligible for asylum

and withholding due to his failure to show a well-founded fear of persecution on

account of a protected ground. See 8 C.F.R. § 1208.4(a)(5)(iii); Strickland v.




      1
        Ramirez-Giraldo did not appeal the IJ’s denial of his claim for protection
under the Convention Against Torture to either the BIA or this court. Any such
claims is therefore waived. See Ghahremani v. Gonzales, 498 F.3d 993, 997 (9th
Cir. 2007).

                                         2
Washington, 466 U.S. 668, 699-700 (1984); Santos-Lemus v. Mukasey, 542 F.3d

738, 745-47 (9th Cir. 2008).

      In addition, the record does not compel a conclusion that Ramirez-Giraldo

qualified for the changed country conditions exception to the one-year filing

deadline. See 8 C.F.R. § 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 657-

58 (9th Cir. 2007) (per curiam).

      PETITION FOR REVIEW DENIED.




                                         3